TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00086-CV


John McJunkin, Appellant


v.


James Jolly Clark, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN202344, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant John McJunkin has filed an unopposed motion to consolidate his appeals
in the above case numbers.  Appellee filed suit against appellant and one other defendant under trial
court cause number GN202344 (our cause number 03-03-0086-CV).  Default judgment was entered
against appellant, and the default judgment was then severed into trial court cause number
GN203382 (our cause number 03-03-00087-CV).  Appellant filed a notice of restricted appeal in
both trial court cause numbers.  Appellant seeks to have his appeals consolidated because they
involve the same parties and identical issues.  We grant appellant's motion and consolidate cause
03-03-00086-CV, the appeal from the original trial court cause number, into cause 03-03-00087-CV,
the appeal from the severed default judgment.  The record and all pertinent documents from cause
03-03-00086-CV will be transferred into cause 03-03-00087-CV.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   April 24, 2003